 

 [mikepage.jpg]

 

Principal Amount: $55,000 Issue Date: June 21, 2013

 

SECURED PROMISSORY NOTE

 

FOR VALUE RECEIVED, ATTUNE RTD, a Nevada corporation (hereinafter called the
“Borrower”), hereby promises to pay to the order of Mike Mines, a natural
person, or registered assigns (the “Holder”) the sum of $55,000 together with
any interest as set forth herein, on June 23, 2014 (the “Maturity Date”), and to
pay interest on the unpaid principal balance hereof at the rate of twelve
percent (12%) (the “Interest Rate”) per annum from the date hereof (the “Issue
Date”) until the same becomes due and payable, whether at maturity or by
prepayment or otherwise. The principal amount which shall accrue interest of
$6,600, due at maturity with principal of $55,000, totaling $61,600 due on the
date of maturity. All payments by Borrower to Holder shall be made from proceeds
received in the normal course of business and in connection with the company’s
Equity Line Financing (ELF) that is currently in process with Dutchess Capital,
made at such address as the Holder shall hereafter give to the Borrower by
written notice made in accordance with the provisions of this Note. Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a business day, the same shall instead be due on the next succeeding day
which is a business day. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of Palm Springs, California arc authorized or required by law or
executive order to remain closed.

 

The following terms shall apply to this Note:

 

ARTICLE I. Collateral, Warrants, Shares, First Right of Refusal, and Taxes

 

1.1   Collateral. This note is secured by the Borrower’s “Energy Forecasting and
Management Device”, Patent #7777366 (the “Patent”), which has been issued by the
USPTO, including the associated source code, drawings, and schematics
(collectively, the “Collateral”). The source code is not patented.

 

1.2  Greenberg Traurig, LLP. A debt obligation of exactly $7,950 is owed to
Greenberg Traurig. There are no other claims or encumbrances associated with the
Patent. The Borrower agrees to use monies received from this Note to immediately
satisfy this outstanding debt obligation owed to Greenberg Traurig, LLP. As per
an email received by Adrianne L. Chernove, at 10:46 am on 5/24/2013, the
Accounts Receivable Supervisor for Greenberg Traurig, LLP, “A payment of $15.9K
will fully release Attune from all current and historic financial obligation to
Greenberg Traurig. “

 

3111 Tahquitz Canyon Way

palm springs, ca 92263

cell 760.406.1146 | cell 760.333.3842

www.attunertd.com

 

 

 

 

[mikepage.jpg] 

 

Upon receipt of liquid funds under this Note and made available by our
depositing bank, Borrower will issue Greenberg Traurig, LLP a cashier check in
that exact amount to satisfy the entire amount owed, and provide Holder with a
copy of the instrument and invoice or communication from Greenberg Traurig, LLP
showing receipt of funds and releasing Borrower and Patent from all current and
historical financial obligations or encumbrances related to the Patent.

 

1.3  Warrants. The Holder shall have the right, but not the obligation, to
purchase shares of common stock equal to the face value of this Note, $55,000,
at a fixed share price of $0.04, totaling not more than 1,375,000 shares of
restricted common stock beginning on the date of inception of this Note and
terminating exactly Three years later. The parties may enter into a separate
Warrant Agreement that is consistent with the terms of the warrants granted and
discussed herein. Notification to exercise Warrants shall be made in accordance
with Article III, paragraph 3.1.

 

1.4  Authorized Shares. The Borrower covenants that during the period the
Warrant rights exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, to provide for the issuance
of Common pursuant to this Agreement. The Borrower represents that upon
issuance, such shares will be duly and validly issued, fully paid and
non-assessable. The Borrower (i) acknowledges that it will instruct its transfer
agent to issue certificates for the Common Stock issuable upon exercise of the
warrants, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note

 

(a) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on exercise of the
warrants in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(b) Obligation of Borrower to Deliver Common Stock.. Upon receipt by the
Borrower of a Notice to exercise warrants, the Holder shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion. If the
Holder shall have given a Notice of Conversion as provided herein, the
Borrower’s obligation to issue and deliver the certificates for Common Stock
shall be absolute and unconditional.

 

 

3111 Tahquitz Canyon Way

palm springs, ca 92263

cell 760.406.1146 | cell 760.333.3842

www.attunertd.com

 

 

 

  

[mikepage.jpg] 

 

1.5  Concerning the Shares. The shares of Common Stock issuable upon exercise of
Warrants may not be sold or transferred unless (i) such shares arc sold pursuant
to an effective registration statement under the Act or (ii) the Borrower or its
transfer agent shall have been furnished with an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act (or a successor rule) (“Rule 144”).

 

1.6.  First Right of Refusal-”Call Option”. Borrower agrees to provide Holder
the right, but not the obligation, to enter into future loan agreements with
stock warrants equivalent to the face value of future Note(s). Exercise price is
to be negotiated at time of inception. Holder will have ten business days to
cither accept or decline to engage in future transactions. If Holder declines to
enter into future transactions, Borrower is free to engage other interested
parties.

 

ARTICLE II. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

2.1  Failure to Pay Principal and Interest. The Borrower fails to pay the
principal and interest thereon when due on this Note. In such event of default,
Borrower agrees to make itself available during business hours for the purposes
of facilitating transfer of those items secured by this Note. Notice of default
shall be made in accordance with Article III, paragraph 3.1.

 

2.2  Exercise of Warrants. The Borrower fails to issue shares of Common Stock to
the Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder, notification of which is made
in writing in accordance with Article III, paragraph 3.1, of the Warrant rights
of the Holder in accordance with the terms of this Note, fails to transfer or
cause its transfer agent to transfer (issue) any certificate for shares of
Common Stock issued to the Holder upon exercise. Notification to exercise
Warrants shall be made in accordance with Article III, paragraph 3.1.

 

2.3  Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3111 Tahquitz Canyon Way

palm springs, ca 92263

cell 760.406.1146 | cell 760.333.3842

www.attunertd.com

 

 

 



 

[mikepage.jpg] 

 

2.4 Bankruptcy. Insolvency, reorganization or liquidation proceedings, or other
proceedings, voluntary or involuntary, for relief under any bankruptcy law or
any law for the relief of debtors shall be instituted by or against the Borrower
or any subsidiary of the Borrower.

 

ARTICLE III. MISCELLANEOUS

 

3.1 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Borrower, to:

 

ATTUNE RTD

3111 Tahquitz Canyon Way

Palm Springs, CA 92263

Attn: THOMAS BIANCO, Chief Financial Officer

760.406.1146

Email: tbianco@attunertd.com

 

OR

ATTUNE RTD

3111 Tahquitz Canyon Way

Palm Springs, CA 92263

Attn: SHAWN DAVIS, Chief Executive Officer

760.333.3842

Email: sdavis@attunertd.com

 

 3111 Tahquitz Canyon Way

palm springs, ca 92263

cell 760.406.1146 | cell 760.333.3842

www.attunertd.com

 

 

 

  

[mikepage.jpg] 

 

With a copy by fax only to (which copy shall not constitute notice): Gary L.
Blum, Esq.

Law Offices of Gary L. Blum

3278 Wilshire Boulevard, Suite 603

Los Angeles, California 90010

Phone: 213.381.7450

Fax: 213.384.1035

email: gblum@gblumlaw.com

www.gblumlaw.com

 

If to the Holder:

Mike Mines

 

With a copy by fax only to (which copy shall not constitute notice): Law Firm?

 

3111 Tahquitz Canyon Way

palm springs, ca 92263

cell 760.406,1146 | cell 760.333.3842

www.attunertd.com

 

 

 

 

[mikepage.jpg] 

 

3.2 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

3.3 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns.

 

3.4 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

3.5 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state courts
of California or in the federal courts located in the state and county of
Riverside. The parties to this Note hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The Borrower and Holder waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

3.6 Notice of Corporate Events. The Holder of this Note shall have no rights as
a Holder of Common Stock unless and only to the extent that it exercises the
warrant option of this Note into Common Stock, at which point Holder will then
be entitled to the same rights afforded any other person owning shares in the
company’s common stock.

 

3111 Tahquitz Canyon Way

palm springs, ca 92263

cell 760.406.1146 | cell 760.333.3842

www.attunertd.com

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this Thursday, May 23, 2013

 

    DATE   Shawn Davis, C.E.O, For Attune RTD            /s/ Mike Mines   DATE
6/24/13 Mike Mines    

 

3111 Tahquitz Canyon Way

palm springs, ca 92263

cell 760.406.1146 | cell 760.333.3842

www.attunertd.com

 

 

 

 